Citation Nr: 1009939	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-01 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left knee injury post arthroscopy.  

2.  Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1971 to 
September 1975, from January 1982 to January 1986, and from 
May 2005 to July 2006. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board notes that the Veteran requested to be scheduled 
for a Board videoconference hearing on his December 2007 
substantive appeal.  However, he cancelled his scheduled 
hearing in correspondence dated in February 2010.  

The issue of entitlement to service connection for a right 
shoulder disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's residuals of a left knee injury post 
arthroscopy are productive of chronic pain and mildly limited 
flexion.

2.  The Veteran's residuals of a left knee injury post 
arthroscopy are productive of frequent episodes of locking, 
meniscal tear and subjective reports of giving way.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a left knee injury post arthroscopy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.71a, DC 5003, 5256, 5257, 5259, 5260, 5261, 5262 
(2009).

2.  The criteria for a separate evaluation of 20 percent for 
moderate residual left knee instability and locking have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.71a, DC 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the Veteran's left knee claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records and his available service treatment records 
with the claims folder, and he was afforded a VA examination 
in July 2007.  The Board finds that no additional assistance 
is required to fulfill VA's duty to assist.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

In an August 2007 rating decision, the RO established service 
connection for a left knee disability and assigned a 10 
percent rating under Diagnostic Code 5260 (limitation of leg 
flexion), effective August 1, 2006.  

The Veteran seeks a higher disability evaluation for his left 
knee disability.  Such evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3. 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2009).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2009), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a.  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2009). With 
respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45. 

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  Code 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under Code 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Code 5010.  When, however, the limitation 
of motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Code 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added, under Code 5003.  38 C.F.R. § 4.71a, 
Code 5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
severe by VA examiners and others, although an element to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Code 5003 and Code 5257, and that evaluation 
of a knee disability under both of these codes would not 
amount to pyramiding under 38 C.F.R. § 4.14 (2009).  
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997).  

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a Veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.  In the 
alternative, a compensable rating may be granted by virtue of 
38 C.F.R. § 4.59 (which specifically provides that, when a 
Veteran has arthritis that is productive of actually painful 
motion due to unstable or malaligned joints due to healed 
injury, the disability is entitled to the minimum compensable 
evaluation for the joint, i.e., 10 percent under either 
Diagnostic Code 5260 or 5261).  See 63 Fed. Reg. 56703 
(1998).  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a Veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

Here, since the initial grant of service connection, a 10 
percent evaluation under DC 5260 (limitation of leg flexion) 
has been in effect for the Veteran's residuals of a left knee 
injury post arthroscopy.  Pursuant to Diagnostic Code 5260, 
under which limitation of leg flexion is evaluated, the 
following evaluations are assignable:  for flexion limited to 
45 degrees, 10 percent; for flexion limited to 30 degrees, 20 
percent; and for flexion limited to 15 degrees, 30 percent.  

Pursuant to Diagnostic Code 5261, under which limitation of 
leg extension is evaluated, the following evaluations are 
assignable:  for extension limited to 10 degrees, 10 percent; 
for extension limited to 15 degrees, 20 percent; for 
extension limited to 20 degrees, 30 percent; for extension 
limited to 30 degrees, 40 percent; for extension limited to 
45 degrees, 50 percent.

In this case, the Board concludes first that the weight of 
the evidence does not support a rating in excess of 10 
percent for residuals of a left knee injury post arthroscopy 
under DC 5260.  Specifically, at his VA joints examination in 
January 2007, left knee range of motion was from zero to 110 
degrees, with pain starting at 90 degrees.  There was no 
additional loss of motion upon repeated testing.  The Veteran 
uses medication to alleviate pain and underwent arthroscopic 
surgery in the past.  He has also received steroid injections 
and been prescribed a combined instability knee brace and 
undersleeve.  

The January 2007 VA joints examination explicitly stated that 
the Veteran does not suffer from joint ankylosis.  As such, 
the evidence does not support a higher rating based on 
ankylosis under DC 5256, nor does the limitation of motion of 
the left knee joint support a rating in excess of the current 
10 percent under DC 5260 or DC 5261.

With respect to DC 5003, magnetic resonance imaging taken in 
February 2006 confirmed the presence of a medial meniscus 
tear, osteoarthritis, and a small intra-articular body in the 
left intercondylar notch.  Similarly, X-rays conducted in 
February 2006 revealed mild tricompartmental degenerative 
joint disease, with mild tricompartmental degenerative 
osteophyte formation and mild medial compartment space 
narrowing.  There were no loose bodies, no fractures, and no 
dislocations.  Patellar alignment was normal.  The July 2007 
VA examiner explicitly indicated that there was no 
inflammatory arthritis.  Further, even if sufficient 
arthritis symptomatology were present, a rating under DC 5003 
could not be combined with his current rating under DC 5260, 
which is based on limitation of motion.  

With respect to DC 5257, although the Veteran reported a 
history of knee instability and giving way, there was no 
instability or patellar abnormality detected upon objective 
examination.  The Veteran reported, however, that he had 
weekly locking episodes and repeated effusion in the left 
knee, which is consistent with diagnostic findings and his 
use of left knee brace, which was prescribed by VA.  Thus, as 
this was confirmed upon objective examination, the examiner 
noted moderate crepitation upon extension as well as clicking 
or snapping in the left knee, and that he was prescribed a 
combined instability knee brace and undersleeve, the Board, 
resolving all reasonable doubt in his favor, finds that the 
disability picture most closely approximates a separate 20 
percent rating under Diagnostic Code 5257 for moderate 
residual left knee impairment consisting of locking, crepitus 
and subluxation.  The Board finds, however, that given the 
Veteran's report of his symptoms and the objective findings 
on examination that the evidence does not approximate the 
criteria for severe left knee disability under Diagnostic 
Code 5257.

Next, there is no impairment of the tibia and fibula to 
warrant a higher rating under DC 5262.  

In considering the appropriate disability ratings, the Board 
has considered the effect that the Veteran's knee 
symptomatology has had in limiting its effective use, as was 
required in DeLuca.  Significantly, the examiner found that 
there was no evidence of additional limitation of motion upon 
repetition.  Furthermore, although the disorder had a severe 
impact on exercise, sports, and recreation, it had only a 
moderate effect on chores and traveling, and no effect on 
shopping, feeding, bathing, dressing, grooming, and driving.

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant a higher rating for his 
left knee disability; however, disability ratings are made by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record. Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disability is evaluated, 
more probative than his assessment of the severity of his 
disabilities.

Further, the evidence does not reflect that the disabilities 
have caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  First, he is currently employed as an 
engineering maintenance technician and reported at his 
January 2007 examination that he was employed at his current 
full-time job for over 10 years.  The January 2007 examiner 
opined that only activities requiring prolonged standing were 
effected.  Moreover, although the Veteran underwent knee 
arthroscopy and a total knee replacement, there is no 
evidence to indicate that his periods of hospitalization are 
frequent.  Thus, referral for the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.


ORDER

A rating in excess of 10 percent for residuals of a left knee 
injury post arthroscopy is denied.

A separate 20 percent rating for frequent episodes of 
locking, crepitus and subluxaton is granted.


REMAND

In June 2007, the RO issued a Formal Finding on the 
Unavailability of Service Medical Records, indicating that 
service treatment records for the period from January 7, 
1982, through January 6, 1986, were unavailable for review.  
Furthermore, the Veteran's service treatment records for the 
period from May 2005 to July 2006 appear to be incomplete.  
The Board acknowledges that in cases where, as here, the 
Veteran's service treatment records have been lost or 
destroyed, the Board has a heightened duty to consider and 
discuss the evidence of record and supply well-reasoned bases 
for its decision as a consequence of the Veteran's missing 
service treatment records.  Washington v. Nicholson, 19 Vet. 
App. 362, 371 (2005).

Here, the Veteran seeks service connection for a right 
shoulder disorder.  Specifically, he alleges that he injured 
his right shoulder while on active duty in 2005 and was 
treated for the injury at Fort Knox, Kentucky.  Although the 
available treatment records from Fort Knox show treatment for 
a left knee injury, they do not show treatment for a shoulder 
injury.  

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Here, although the 
Veteran was afforded a VA general examination in July 2007, 
the examiner's opinion related only to left knee pathology.  
As such, the Veteran should be afforded a VA examination to 
determine the nature and etiology of the any current right 
shoulder disorder and its relationship to service or a 
service-connected disability, if any.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the James H. 
Quillen
VA Medical Center in Mountain Home, 
Tennessee, and attempt to obtain medical 
treatment records pertaining to the 
Veteran dated from August 2007 to the 
present.  The RO should also obtain any 
other evidence described as relevant by 
the Veteran, provided that the Veteran 
completes the required authorization 
forms.  

2.  The Veteran should then be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of any currently 
diagnosed right shoulder disorder.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims folder 
has been reviewed.  Any testing should 
also be conducted at that time if deemed 
necessary by the examiner and the results 
of any testing done should be included 
with the findings from the VA examination. 

In particular, the examiner is asked to 
express an opinion as to whether any right 
shoulder disorder is at least as likely as 
not related to service.  The examiner must 
also state whether the Veteran reports a 
continuity of right shoulder 
symptomatology since service and 
acknowledge such statements made by the 
Veteran, if any, in offering the opinion.  
The examiner must provide a complete 
rationale for any stated opinion.

3.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


